t c memo united_states tax_court william norwalk transferee et al petitioners v commissioner of internal revenue respondent docket nos filed date harry j kaplan and john f hopkins for petitioners lavonne d lawson for respondent memorandum findings_of_fact and opinion ruwe judge these consolidated cases involve transferee_liability deficiencies penalties and an addition_to_tax determined by respondent as follows 1the following cases are consolidated robert demarta transferee docket no demarta norwalk cpa's inc docket no william r norwalk docket no and robert and patricia demarta docket no william norwalk transferee docket no year transferee_liability dollar_figure robert demarta transferee docket no year transferee_liability dollar_figure demarta norwalk cpa's inc docket no accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure william r norwalk docket no accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure robert and patricia demarta docket no addition_to_tax accuracy-related_penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure after concessions by the parties the issues for decision are whether demarta norwalk cpa's inc the corporation realized a gain of dollar_figure on the distribution of its intangible assets to its shareholders in a liquidation whether the corporation is liable for depreciation_recapture in the amount of dollar_figure on the distribution of its tangible assets to its shareholders in a liquidating_distribution in whether robert and patricia demarta realized a capital_gain of dollar_figure on the receipt of property from the corporation in a liquidating_distribution in whether william r norwalk realized a capital_gain of dollar_figure on the receipt of property from the corporation in a liquidating_distribution in whether the corporation is entitled to a deduction reported as consulting fees of dollar_figure for payments to the shareholders in whether robert demarta and william r norwalk are required to report such payments in the amounts of dollar_figure and dollar_figure respectively as dividend income whether robert and patricia demarta are liable for an addition_to_tax under sec_6651 and an accuracy-related_penalty under sec_6662 whether the corporation is liable for an accuracy-related_penalty under sec_6662 whether william norwalk is liable for an accuracy-related_penalty under sec_6662 and whether messrs demarta and norwalk are liable as transferees for the corporation's federal_income_tax liability findings_of_fact 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure some of the facts are stipulated and are incorporated herein by this reference at the time of the filing of the petitions in these consolidated cases each of the individual petitioners resided in fremont california and the corporate petitioner demarta norwalk cpa's inc maintained its principal office in fremont california robert demarta and william norwalk sometimes referred to as the shareholders are certified public accountants c p a 's and provide accounting services on a full-time basis mr demarta became a c p a in approximately while mr norwalk became a c p a in in messrs demarta and norwalk organized demarta norwalk cpa's inc which was incorporated in california on date the business of the corporation was the practice of public accounting at all times during the corporation's existence messrs demarta and norwalk have been its only shareholders on date messrs demarta and norwalk signed separate agreements with the corporation regarding their respective ownership interests in and rights and duties regarding the corporation each agreement is entitled employment agreement the effective date set forth on these agreements was date and each provides among other things the following term the term of employment shall be five years from the date specified in schedule a attached to this agreement subject_to the following conditions a this agreement may be terminated at any time by mutual agreement in writing of the corporation and employee b employee shall have the absolute right to unilaterally terminate this agreement by providing the board_of directors with written notice of termination and in that case termination shall occur upon the expiration of ninety days after the date of the notice h either party may terminate this agreement after the expiration of months by giving the other days written notice restrictive covenant employee agrees that during the term of this agreement he will not engage in any other business duties or pursuits whatsoever directly or indirectly except activities approved in writing by the board_of directors directorships in companies not in competition with the corporation and passive personal investments furthermore employee will not directly or indirectly acquire hold or retain any interest in any business competing with or similar in nature to the business of the corporation and will not own or hold to any substantial degree any securities in any company competing with the corporation disclosure of information employee recognizes and acknowledges that the list of the corporation's clients as it may exist from time to time is a unique asset of the corporation's business employee will not during or after the term of employment disclose the list of the corporation's clients or any part of it to any person firm corporation association or other entity for any reason or purpose whatsoever in the event of a breach or threatened breach by employee of the provisions of this paragraph the corporation shall be entitled to an injunction restraining employee from disclosing in whole or in part the list of the corporation's clients or from rendering any services to any person firm corporation association or other entity to whom the list in whole or in part has been disclosed or is threatened to be disclosed nothing in this agreement shall be construed as prohibiting the corporation from pursuing any other remedies available to the corporation for disclosure including the recovery_of damages from employee record sec_11 on the termination of this agreement employee shall not be entitled to keep or preserve records or charts of the corporation as to any client unless a client specifically requests a different disposition of those records and in no event shall employee be entitled to the records of clients not served by him subsequent to the term of the shareholders' respective agreements with the corporation no other agreements between the shareholders and the corporation were entered into accordingly messrs demarta and norwalk were not bound by any covenant_not_to_compete on date as of date in addition to the shareholders the corporation had eight employees four of whom were accountants no other employee of the corporation signed any employment agreement with the corporation on date the corporation's assets were distributed to its shareholders on that date mr demarta held percent of the corporation's stock while mr norwalk held the remaining percent only a nominal amount of assets was left in the corporation after this distribution this distribution constituted a complete_liquidation of the corporation in the corporation did not continue to provide accounting services after date and the business of the corporation did not continue the corporation has never been dissolved the corporation reported the following revenues and expenditures on its federal_income_tax returns for the years through item from returns gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form_4797 gain loss -- big_number -- -- -- other income -- -- -- big_number big_number big_number big_number big_number big_number big_number big_number -- big_number -- -- -- -- -- deductions comp of officers big_number big_number big_number big_number big_number salaries wages big_number big_number big_number big_number big_number repairs bad_debts big_number big_number big_number big_number big_number rents big_number taxes interest big_number charitable contr -- -- -- -- big_number depreciation big_number amortization pension_plan -- big_number bank charges meals enter books journals client costs computax costs computer costs continuing educ dues subscript insurance meetings per_diem fees big_number big_number big_number big_number big_number big_number big_number big_number -- -- -- -- -- big_number -- -- big_number big_number -- -- -- -- -- big_number big_number big_number -- -- big_number -- big_number big_number big_number big_number -- big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number library service office expense employment agency payroll processing postage telephone travel tax processing costs advertising consulting fees peer review expense pension administration -- legal professional supplies equipment rental moving_expenses -- -- -- big_number big_number big_number -- big_number big_number big_number big_number big_number big_number big_number big_number -- -- -- -- -- -- big_number big_number big_number big_number big_number big_number -- -- -- big_number -- big_number -- -- -- big_number big_number big_number big_number big_number big_number -- -- -- big_number big_number big_number big_number big_number big_number big_number big_number -- -- -- -- big_number -- -- big_number -- big_number big_number -- -- big_number big_number big_number total expenses big_number big_number big_number big_number big_number taxable_income loss big_number big_number big_number big_number big_number from to the shareholders received the following salaries from the corporation year mr demarta mr norwalk dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number a portion of the salaries paid to messrs demarta and norwalk was derived from bank loans guaranteed by the shareholders and from loans made to the corporation by the shareholders at the beginning of the corporation's tax_year it had outstanding loans from shareholders of dollar_figure at the end of the corporation's tax_year its liabilities included outstanding loans from the shareholders of dollar_figure in addition to their salaries from the corporation messrs demarta and norwalk received dollar_figure and dollar_figure respectively in a total of dollar_figure representing these additional_amounts was deducted by the corporation as consulting fees on its federal_income_tax return mr norwalk reported this additional_amount as ordinary_income on his federal_income_tax return mr demarta did not report any of this additional_amount on his federal_income_tax return on date as reflected in the corporation's minutes the board_of directors messrs demarta and norwalk authorized the distribution of the corporation's assets and liabilities to the shareholders these corporate minutes provided the following reason for this distribution due to lack of profitability it was decided to stop practice as certified public accountants within the structure of demarta norwalk it was further decided to distribute all available assets and liabilities to the shareholders each shareholder would then be able to pursue a professional practice on their own or as partners with other cpa s on date following the distribution of the corporation's assets messrs demarta and norwalk became partners of the accounting firm ireland san filippo the partnership and transferred assets distributed to them by the corporation to the partnership the partnership did not use the corporation's name the tangible assets distributed to the shareholders included all the corporation's furniture and equipment which the corporation reported on its federal_income_tax return at a value of dollar_figure these assets were contributed to the partnership at an agreed value of dollar_figure the shareholders also transferred their share of the corporation's receivables to the partnership these assets were contributed to the partnership less liabilities assumed by the partnership in exchange for the opening balances of the respective partnership capital accounts of messrs demarta and norwalk the partnership did not assume tax obligations of the corporation nor did it assume the debts owed by the corporation to the shareholders the opening capital_account balances in the partnership for messrs demarta and norwalk were dollar_figure and dollar_figure respectively messrs demarta and norwalk each executed a partnership_agreement when they joined the partnership under the terms of the partnership_agreement messrs demarta and norwalk were treated as equal partners and subject_to the same formula for allocation of compensation this partnership_agreement also contained certain provisions restricting the partners' ability to compete with the partnership the partnership assumed the corporation's lease and occupied its former offices from date to date on date after vacating these offices the partnership subleased the space at the time of the sublease the remaining term of the lease was months the partnership subsidized one- third of the rent when it subleased the space as of date other than the shareholders the corporation employed the following persons barbara bailey karin laster beverly hagan c p a thomas tang c p a don christman c p a jeanette joyce accountant judy cunningham administrator and joan long secretary after the liquidation of the corporation many of its former employees were subsequently employed by the partnership by the end of date both beverly hagan and thomas tang left the partnership to set up their own separate_accounting practices when mr tang left barbara bailey a computer consultant and karin laster a bookkeeper also left the partnership to work for mr tang when ms hagan and mr tang left to set up their individual practices they each sent announcements to former clients of the corporation and to clients of the partnership informing them of their move the partnership received at least requests from former clients to have the information contained in their files made available to either ms hagan or mr tang pursuant to these client authorizations the partnership permitted ms hagan and mr tang to copy the files of clients that left the partnership neither messrs demarta and norwalk nor the partnership requested any compensation_for any clients lost to either ms hagan or mr tang five years following the liquidation of the corporation only about percent of the accounts serviced by the corporation remained with the partnership opinion the principal issue underlying all these consolidated cases is the fair_market_value of the corporation's assets on the date of distribution customer-based intangibles respondent contends that when the corporation was liquidated it distributed to its shareholders customer-based intangibles in addition to tangible assets respondent describes the intangible assets at issue to include the corporation's client base client records and workpapers and goodwill including going-concern-value respondent's position is that these intangibles were assets of the corporation that had a specific value and that when distributed to the shareholders in the liquidation triggered taxable gain to the corporation liability in respect of a deficiency in the corporation's tax and penalty was then asserted by respondent against the shareholders of the corporation as transferees respondent also determined that the transfer of the customer-based intangibles received by the shareholders generated taxable gain to the shareholders petitioners maintain that the corporation did not own the intangibles in question rather petitioners argue that the accountants themselves owned the intangibles and thus there was no transfer nor any corresponding taxable gain attributable to these intangibles generally gain_or_loss must be recognized by a liquidating corporation on the distribution_of_property in complete_liquidation as if such property were sold to the distributee at its fair_market_value sec_336 petitioners do not contend that the provisions of sec_336 should not apply here the corporation must recognize gain calculated as the difference between the fair_market_value of the distributed property and the corporation's basis in that property moreover amounts received by the shareholders in a distribution in complete_liquidation of the corporation must be treated as in full payment in exchange for the corporation's stock sec_331 the shareholders must recognize any gain on the receipt of the property in the liquidating_distribution the gain to the shareholder is computed by subtracting the shareholder's adjusted_basis in the stock from the amount_realized sec_1001 sec_1_331-1 income_tax regs the amount_realized is the sum of any money received on the distribution plus the fair_market_value of the property received other than money sec_1001 this gain is reduced by the sec_1_331-1 income_tax regs provides that a shareholder's gain_or_loss on a liquidating_distribution be continued outstanding corporate liabilities assumed by the shareholders if any here the loans payable to the shareholders totaled dollar_figure as of date we have recognized that goodwill is a vendible asset which can be sold with a professional practice 37_tc_39 35_tc_203 goodwill is often defined as the expectation of continued patronage 507_us_546 in 79_tc_225 we stated the goodwill of a public accounting firm can generally be described as the intangibles that attract new clients and induce existing clients to continue using the firm these intangibles may include an established firm name a general or specific location of the firm client files and workpapers including correspondence_audit information financial statements tax returns etc a reputation for general or specialized services an ongoing working relationship between the firm's personnel and clients or accounting auditing and tax systems used by the firm continued calculated on a per-share basis the parties have stipulated the shareholders' bases in the corporation's stock which are used for purposes of calculating the shareholder gain on the distribution 4it is not clear from the record whether respondent allowed any reduction for liabilities assumed by the shareholders in making his determination in determining the value of goodwill there is no specific rule and each case must be considered and decided in light of its own particular facts 3_tc_720 moreover in determining such value it is well established that the earning power of the business is an important factor estate of krafft v commissioner tcmemo_1961_305 in 20_tc_834 we stated_goodwill then is an intangible consisting of the excess earning power of a business a normal earning power is expected of the business_assets and if the business has greater earnings then the business may be said to have goodwill this excess in earning power may be due to any one or more of several reasons and usually this extra value exists only because the business is a going concern being successful and profitable goodwill may arise from the mere assembly of the various elements of a business workers customers etc good reputation customers' buying habits list of customers and their needs brand name secret processes and other intangibles affecting earnings both parties presented testimony from expert witnesses regarding the value of the corporation's intangible assets in appraising the value of the corporation's intangibles petitioners' expert stated intangible value within a company or goodwill value is based upon the existence of excess earnings after examining financial information from the corporation's federal_income_tax returns the pay history of messrs demarta and norwalk and federal government guidelines for an accountant's pay he found that the corporation did not have excess earnings or earnings over and above a return on tangible assets consequently petitioners' expert concluded that the corporation was worth the value of its tangible asset sec_5 and that there was no intangible or goodwill value at the time of the distribution to the shareholders he then addressed the valuation of the corporation's client list recognizing that in a service-related business the client relationship is normally between the client and the professional who services that client petitioners' expert concluded that without an effective non- competition agreement the clients have no meaningful value recognizing that there was no restriction on the ability of the individual accountants to compete with the corporation he concluded that the client-related goodwill and intangibles belonged to the professional accountants individually who serviced the clients and that a list of these clients had no material value we have held that there is no salable goodwill where as here the business of a corporation is dependent upon its key employees unless they enter into a covenant_not_to_compete with the corporation or other agreement whereby their personal relationships with clients become property of the corporation 5petitioners' expert expressed no opinion with respect to the value of the tangible assets of the corporation 110_tc_189 personal relationships of a shareholder-employee are not corporate assets when the employee has no employment contract with the corporation 72_tc_1014 14_tc_368 macdonald v commissioner supra pincite cf schilbach v commissioner tcmemo_1991_556 we have no doubt that most if not all of the clients of the corporation would have followed the accountant who serviced that client if the accountant would have left the corporation for instance when mr tang and ms hagan left the partnership shortly after the corporation was liquidated at least clients engaged these former employees to provide future services on the record here it is reasonable to assume that the personal ability personality and reputation of the individual accountants are what the clients sought these characteristics did not belong to the corporation as intangible assets since the 6in support of his position respondent cites schilbach v commissioner tcmemo_1991_556 in schilbach we found that a medical practice operating as a corporation had goodwill despite the lack of a covenant_not_to_compete schilbach is distinguishable from the instant case in that in schilbach some of the goodwill of the medical practice was inherent in the operating entity and was not solely dependent upon the employee- shareholder's ability moreover in schilbach we found it doubtful that the employee-shareholder would have competed with the medical practice due to his inability to obtain malpractice insurance and his physical and mental condition we do not find that the same circumstances exist in the instant cases accountants had no contractual obligation to continue their connection with it there is no persuasive evidence that the name and location of the corporation had any value other than for their connection with the accountants themselves the situation in the instant case is similar to that in macdonald v commissioner supra in macdonald the taxpayer and his wife were the sole shareholders in an incorporated insurance agency they subsequently liquidated the corporation distributing all assets to the husband who proceeded to set up an insurance agency under a name similar to the name of the liquidated corporation and solicited the clients of the corporation the issue presented to us in that case was whether there was any valuable goodwill passing from the corporation to the taxpayers upon liquidation of the corporation the corporation had no exclusive right to the business of any policyholder and without a covenant_not_to_compete from the taxpayer the business of the corporation had no market_value in holding that there was no goodwill passing to the taxpayers because the goodwill was solely attributable to the personal abilities of the taxpayers we stated the facts in the instant cases established that any value which this business may have had on date in addition to its tangible assets was due to the personal ability business acquaintanceship and other individualistic qualities of d k macdonald as one witness put it mr macdonald was the company the policy of the corporation was decided by d k macdonald and all employees worked under his direction and supervision there existed no contract between the corporation and any of its employees including d k macdonald with respect to future services neither the name of the corporation its location its agency agreements nor its existing policies with customers had any value if the law prevents the recognition of the personal ability and personality of d k macdonald as an element of this corporation's goodwill for income_tax purposes then petitioners did not receive any goodwill as a result of their acquisition of this corporation's assets we find no authority which holds that an individual's personal ability is part of the assets of a corporation by which he is employed where as in the instant cases the corporation does not have a right by contract or otherwise to the future services of that individual macdonald v commissioner t c pincite we further held in macdonald that there was no marketable asset embodying the goodwill of the corporation which could be sold to a third party we recognized the possibility that a purchaser might take over the customer list of the corporation on a contingency basis in holding that this type of an arrangement has no fair_market_value we stated it is true that goodwill may be the subject of exchange here however cassatt and company the seller did not undertake to transfer its goodwill to pierce the purchaser in exchange for property of an ascertainable market_value on the contrary the transfer was made in consideration of pierce's promise to share with cassatt and company for six years in the future any commissions which it might earn during that period from business with cassatt customers the receipt of such commissions was wholly contingent upon pierce's remaining in business and obtaining business from the former cassatt customers neither of which it was under any obligation to do it is settled that such a promise to make payments in the future wholly contingent upon facts and circumstances not possible to foretell with anything like fair certainty has no ascertainable fair_market_value 283_us_404 51_sct_550 75_led_1143 id pincite quoting 137_f2d_745 3d cir affg 47_bta_400 therefore for the same reasons as given in macdonald we hold that at the time of the corporation's liquidation it had no goodwill either in terms of a client list or in any other form which could be distributed to the individual shareholders or sold to a third party we have carefully considered the testimony of respondent's experts who testified that in their opinion a fair value of the corporation would be dollar_figure of which dollar_figure would represent the value of the client list and dollar_figure would represent goodwill however we conclude that their opinion regarding the intangible assets of the corporation is of no probative force in light of other evidence of record and existing case law respondent's experts based their opinion as to the value of the goodwill and the client list upon an approximation of earnings that they made based upon the volume of business actually done by the corporation but using cost percentages 7respondent made no separate determination as to any going- concern-value that the corporation may have had moreover respondent's experts fail to attribute any value to such an asset normal to the industry which were far less than the corporation's actual operating costs these approximations are not in line with the actual experience of the corporation and the record does not establish that there was any reasonable expectation that such costs could have been so reduced see estate of krafft v commissioner tcmemo_1961_305 more importantly respondent's experts valued the corporation's client list and goodwill as if a covenant_not_to_compete was in effect on the date of distribution respondent's expert mr kettell testified that such a restriction is a very important factor in valuing the intangibles of the corporation however we have found that there were no restrictions on the corporation's employees to compete with it on the date of distribution nevertheless in determining the corporation's value respondent's experts relied upon the restrictions expressed in the partnership_agreement executed by messrs demarta and norwalk after the distribution of the corporation's assets the parties to the partnership_agreement are messrs demarta and norwalk and the existing partners of the partnership not the corporation this agreement was not enforceable by the corporation and should have no bearing on the valuation of the corporation on the date that it distributed its assets in view of the foregoing we conclude that there were no transferable customer-based intangibles belonging to the corporation independent of the abilities skills and reputation of the individual accountants ability skill experience acquaintanceship or other personal characteristics or qualifications do not constitute goodwill as an item of property nor do they exist in such form that they could be the subject of transfer providence mill supply co v commissioner 2_bta_791 in o'rear v commissi28_bta_698 affd 80_f2d_473 6th cir we stated that it is at least doubtful whether a professional man can sell or dispose_of any goodwill which may attach to his practice except perhaps by contracting to refrain from practicing emphasis added because there was no enforceable contract which restricted the practice of any of the accountants at the time of the distribution their personal_goodwill did not attach to the corporation any goodwill transferred to the partnership was that of the individual accountants not the corporation under these circumstances we conclude that the value of any customer- based intangibles that the corporation may have had was nominal we hold that petitioners have met their burden of establishing that value is not allocable to the customer-based intangibles as determined by respondent tangible asset value respondent increased the corporation's taxable_income by dollar_figure for sec_1245 depreciation-recapture income resulting from the distribution of its tangible assets to the shareholders sec_1245 provides for the recapture_of_depreciation as ordinary_income upon the disposition of sec_1245 property personal_property used in a trade_or_business is sec_1245 property sec_1245 here the amount recaptured is the amount by which the lower_of the recomputed_basis of the property or the fair_market_value of such property exceeds the adjusted_basis of the property sec_1245 recomputed_basis means the adjusted_basis of the property recomputed by adding thereto all adjustments reflected in such adjusted_basis on account of deductions allowed_or_allowable to the taxpayer for depreciation sec_1245 the corporation reported an adjusted_basis in its tangible assets of dollar_figure on its federal_income_tax return respondent's experts stated that the corporation's tangible assets which were distributed to the shareholders and then transferred to the partnership had a fair_market_value of 8neither party argues that any of the tangible assets of the corporation is other than sec_1245 property 9petitioners submitted a list of the tangible assets at issue which reflects an approximate recomputed_basis of dollar_figure because both parties contend that the fair_market_value of the property is less than this amount we rely on the fair_market_value to determine any gain recognized from depreciation_recapture dollar_figure respondent's experts arrived at their opinion by estimating the replacement cost of items listed on an asset ledger and then subtracting an amount for accumulated depreciation based upon an estimate using each item's age and useful_life the amount of depreciation was calculated using the experts' own in house developed software however none of the tangible assets were inspected by respondent's experts nor did they have any actual knowledge of the nature or condition of the assets distributed petitioners on the other hand argue that the tangible assets of the corporation had a fair_market_value equal to or less than the corporation's adjusted_basis in the assets on the date of distribution the tangible assets at issue were contributed to the partnership at an agreed value equal to the corporation's basis as reported on its federal_income_tax return petitioners rely upon the contribution value of the tangible assets as evidence of the assets' fair_market_value it is well established that the best evidence of fair_market_value is the amount_paid for property in an arm's-length_transaction at or near the relevant valuation_date 84_tc_722 respondent does not argue that the contribution of the tangible assets by the shareholders was other than at arm's length and the opinions of respondent's experts do 10additionally the market approach was used as a check for some items such as computer equipment not convince us that the fair_market_value of the tangible assets at the time of the distribution was anything other than dollar_figure accordingly the corporation did not realize recapture_income on the distribution consulting fees the corporation paid the shareholders dollar_figure in addition to their salaries for which the corporation deducted as consulting fees respondent determined that the corporation was not entitled to the subject deduction and that the shareholders must report the amounts they received with respect to this deduction as dividend income no documentary_evidence has been presented to establish that the dollar_figure deducted by the corporation was paid to the shareholders for services provided to the corporation in the year deducted the corporation has failed to meet its burden of establishing that it is entitled to deduct the dollar_figure payment to the shareholders in as consulting fees or that it should not characterize the amounts as dividends as respondent contends petitioners robert and patricia demarta conceded respondent's determination in regard to this issue petitioner william norwalk reported the dollar_figure as business income and deducted dollar_figure as business_expenses respondent adjusted this by determining that the dollar_figure was unreported dividend income and simultaneously reducing reported business income by dollar_figure the difference between the dollar_figure business income and dollar_figure expense that mr norwalk reported this results in a net increase in taxable_income of dollar_figure which we uphold failure to file-- sec_6651 respondent determined that robert and patricia demarta are liable for an addition_to_tax under the provisions of sec_6651 sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer establishes that such failure is due to reasonable_cause and not due to willful neglect mr and mrs demarta failed to file their individual tax_return within the period allowed for filing an extension to file their return was granted until date according to the notice_of_deficiency issued to mr and mrs demarta their return was filed on date petitioners have provided no evidence or argument on this issue we find that mr and mrs demarta are liable for the addition_to_tax in accordance with sec_6651 imposition of accuracy-related penalty-- sec_6662 respondent has determined that the corporation william r norwalk and robert and patricia demarta are liable for accuracy- related penalties under sec_6662 sec_6662 provides that if it is applicable to any portion of an underpayment in taxes there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies sec_6662 provides that sec_6662 shall apply to the portion of any underpayment attributable to negligence or disregard of rules or regulations sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of this title and the term disregard includes any careless reckless or intentional disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 however under sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of any underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the commissioner's determination is presumptively correct and will be upheld unless the taxpayer is able to rebut the presumption 79_tc_846 58_tc_757 53_tc_8 in the notices of deficiency issued to the corporation william r norwalk and robert and patricia demarta respondent applied the sec_6662 penalty to all or part of the underpayment_of_tax with regard to the dollar_figure adjustment conceded by petitioners robert and patricia demarta they have presented no evidence to show that they acted with reasonable_cause or good faithdollar_figure therefore we find that the accuracy- related penalty under sec_6662 applies to the underpayment_of_tax associated with this settled issue in regard to the dollar_figure deducted by the corporation as consulting fees we have upheld respondent's determination after thoroughly reviewing the record in these cases we find no persuasive evidence or argument that the corporation acted with reasonable_cause or good_faith with respect to this issue on this record we hold that the corporation negligently or intentionally disregarded rules or regulations with regard to the underpayment_of_tax associated with this issue accordingly the accuracy-related_penalty under sec_6662 is sustained with respect to the underpayment_of_tax associated with this deduction by the corporation mr norwalk reported his allocable portion of the dividend dollar_figure on his return even though he did not characterize this amount as a dividend the net effect of this was de_minimis we find that any understatement attributable to this was not due to negligence thus mr norwalk is not liable for the accuracy- related penalty under sec_6662 transferee_liability 11with respect to the adjustments in the notice_of_deficiency issued to robert and patricia demarta the parties filed a stipulation of settled issues with this court on date sec_6901 authorizes the assessment of transferee_liability in the same manner as the taxes in respect of which the liability was incurred this provision does not create a new liability it merely provides a remedy for enforcing the existing liability of the transferor 334_f2d_875 9th cir affg 37_tc_1006 57_tc_680 the commissioner has the burden of proving all the elements necessary to establish the taxpayer's liability as a transferee except for proving that the transferor was liable for the tax sec_6902 rule d the substantive questions of whether a transferee is liable for the transferor's obligation and the extent of his liability depend on state law see 357_us_39 70_tc_373 affd without published opinion 688_f2d_815 2d cir all the transfers in the instant case occurred in california hence california law governs adams v commissioner supra pincite respondent contends that messrs demarta and norwalk are liable as transferees under cal corp code section west that section provides creditors with a cause of action against shareholders who have received assets improperly distributed upon dissolution of a corporation id cal corp code section west provides the proper method of distributing corporate assets in a dissolution after determining that all the known debts and liabilities of a corporation in the process of winding up have been paid or adequately provided for the board shall distribute all the remaining corporate assets among the shareholders according to their respective rights and preferences or if there are no shareholders to the persons entitled thereto therefore in order to impose transferee_liability on the shareholders under this california law respondent must prove that the shareholders improperly distributed the assets of the corporation at the time the corporation was liquidated its liabilities included outstanding loans from the shareholders of dollar_figure on the basis of our findings in this case we hold that respondent has not shown that the assets the shareholders received exceeded this amountdollar_figure the corporate minutes signed by messrs demarta and norwalk and dated date state it was resolved that the corporation demarta norwalk would distribute most of its assets and liabilities to the shareholders each shareholder would be distributed his share of assets and liabilities except for shareholders loans the net asset received by each shareholder would be credited as payment toward his shareholder loan 12loans from shareholders increased by more than dollar_figure from jan to date 13if we had upheld respondent's principal determination regarding the value of the customer-based intangibles there would be no question that the assets exceeded the corporate debt owed to the shareholders there does not appear to be sufficient net assets to pay back the full amount of the shareholder loans and therefore there will be no assets available for distribution against stock retained earnings or dividends this distribution is to take place prior to date there is nothing in the record that would indicate that the receipt of the corporate assets was anything other than partial payment of this debt based upon the meager record presented on this issue we do not find that the assets were improperly distributed under cal corp code section thus this law is not a valid basis for transferee_liability in this case respondent also contends that the shareholders are liable as transferees under cal civ code section dollar_figure west which provides a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whether the creditor's claim arose before or after the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation as follows a with actual intent to hinder delay or defraud any creditor of the debtor b without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction or intended to incur or believed or reasonably should have believed that he or she would incur debts beyond his or her ability to pay as they became due therefore in order to establish that messrs demarta and norwalk are liable as transferees for the amounts they received from the corporation respondent must prove the corporation transferred the assets with actual intent to hinder delay or defraud the internal_revenue_service or the corporation made the transfer without receiving a reasonably equivalent value in exchange for the transfer actual intent may be established from circumstances surrounding the transfer of the assets menick v goldy p 2d cal ct app burns v radoicich p 2d cal ct app as respondent recognizes transferee_liability generally results when stockholders receive corporate_distributions for which they do not pay an adequate_and_full_consideration at a time when the corporation is insolvent or thereby becomes insolvent or is in process of liquidation 47_tc_564 after carefully reviewing the record we find that respondent has not met his burden of proving either actual intent to defraud or that the shareholders received assets for which they did not pay adequate_and_full_consideration accordingly we hold that messrs demarta and norwalk are not liable as transferees decisions will be entered under rule
